DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimora (US 20100085466 A1) in view of Koji (JPH07159601A).

Regarding claim 1, Fujimora teaches an image pickup apparatus for endoscope (An endoscope including the image pickup unit [0122]), comprising: 
an optical member that is a hybrid lens element in which a plurality of optical elements are bonded to each other, at least any one of the plurality of optical elements including a resin lens disposed on a principal surface of a parallel flat glass plate ([0144] As shown in FIG. 25, a resin lens 206 having a curved surface on the surface of a glass plane is complexly formed on the image pickup lens 217a of the flat plate 217.); and 
an image pickup member that receives an object image brought into focus by the optical member ([0051] The lens unit 2 forms an optical image emitted from the bending optical element 3 on a solid-state image pickup device 4 (see FIG. 9)).
Fujimora does not explicitly teach the following limitations, however, in an analogous, Koji teaches wherein a surface of the resin lens and the principal surface around the resin lens are covered with a transparent inorganic film such that a boundary between the surface of the resin lens and the principal surface around the resin lens is also covered with the transparent inorganic film ([0008] Silicon-based protective film can be formed on the optical element surface by sputtering or a vacuum evaporation method,).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Koji and apply them to Fujimora. One would be motivated as such as to prevent entry of water into the optical element (Koji: [0010]).

Regarding claim 2, Fujimora in view Koji teaches the image pickup apparatus for endoscope according to claim 1. Koji teaches wherein at least any one of the resin lenses of the plurality of optical elements has an outer side surface covered with the transparent inorganic film ([0008] Silicon-based protective film can be formed on the optical element surface by sputtering or a vacuum evaporation method,). The same motivation used to combine Fujimora in view Koji in claim 1 is applicable.

Regarding claim 3, Fujimora in view Koji teaches the image pickup apparatus for endoscope according to claim 2, Fujimora teaches a spacer that defines a gap between any two of the optical elements ([0051] The lens unit 2 forms an optical image emitted from the bending optical element 3 on a solid-state image pickup device 4 (see FIG. 9) explained later. A main section of the lens unit 2 includes a flat plate 2a formed of a transparent member, a spacer 2b superimposed on the flat plate 2a and having a through hole formed in an optical path of light beam L of the optical image, a lens member 2c superimposed on the spacer 2b and having a convex convex lens 2cl located in the optical path of the light beam L), 
Koji teaches wherein the resin lens having the outer side surface covered with the transparent inorganic film is a concave lens, and the surface of the resin lens covered with the transparent inorganic film comprises an optical path surface, an outer circumferential surface that surrounds the optical path surface, and a surface bonded to the spacer ([0008] Silicon-based protective film can be formed on the optical element surface by sputtering or a vacuum evaporation method,). The same motivation used to combine Fujimora in view Koji in claim 1 is applicable.

Regarding claim 4, Fujimora in view Koji teaches the image pickup apparatus for endoscope according to claim 1, Fujimora teaches a spacer that defines a gap between any two of the optical elements ([0051] The lens unit 2 forms an optical image emitted from the bending optical element 3 on a solid-state image pickup device 4 (see FIG. 9) explained later. A main section of the lens unit 2 includes a flat plate 2a formed of a transparent member, a spacer 2b superimposed on the flat plate 2a and having a through hole formed in an optical path of light beam L of the optical image, a lens member 2c superimposed on the spacer 2b and having a convex convex lens 2cl located in the optical path of the light beam L), 
wherein the principal surface around the resin lens includes a surface bonded to the spacer ([0124] A main section of the optical unit 203 includes a flat plate 217 as an optical component, a spacer member 208 as an optical component bonded on the flat plate 217, a flat plate 218 as an optical component bonded on the spacer member 208,).

Regarding claim 5, Fujimora teaches an endoscope comprising an image pickup apparatus for endoscope, wherein the image pickup apparatus for endoscope (An endoscope including the image pickup unit [0122]), comprises: 
an optical member that is a hybrid lens element in which a plurality of optical elements are bonded to each other, at least any one of the plurality of optical elements including a resin lens disposed on a principal surface of a parallel flat glass plate ([0144] As shown in FIG. 25, a resin lens 206 having a curved surface on the surface of a glass plane is complexly formed on the image pickup lens 217a of the flat plate 217.); and 
an image pickup member that receives an object image brought into focus by the optical member ([0051] The lens unit 2 forms an optical image emitted from the bending optical element 3 on a solid-state image pickup device 4 (see FIG. 9)).
Fujimora does not explicitly teach the following limitations, however, in an analogous, Koji teaches wherein a surface of the resin lens and the principal surface around the resin lens are covered with a transparent inorganic film such that a boundary between the surface of the resin lens and the principal surface around the resin lens is also covered with the transparent inorganic film ([0008] Silicon-based protective film can be formed on the optical element surface by sputtering or a vacuum evaporation method,).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Koji and apply them to Fujimora. One would be motivated as such as to prevent entry of water into the optical element (Koji: [0010]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486